GRADY, J.,
dissenting:
Appellants' action alleges breach of contract and misrepresentation. Where offers and/or representations are made to large numbers of consumers in similar but separate transactions, courts have frequently found that the separate transactions have possibly created differences in the wrong suffered by individuals and that class action is not appropriate. Annotation, Consumer Class Actions Based On Fraud or Misrepresentation (1973), 53 ALR 3d 534. That, in essence, is the reasoning of the trial court when it concluded that the nature and scope of appellants' refund scheme so distinguished them from other contestants that they failed the requirements of commonality, typicality, and representativeness required by Civ. R. 23(A).
The class action provisions of Civ. R. 23 do not create additional rights or remedies in litigants. They are, primarily, docket management devices enacted to reduce multiplicity of litigation. For that reason the trial courts are granted very broad discretion in determinations that a class action is or is not appropriate. The appellate courts may not reverse for an error of law or judgment, but only upon a finding of an abuse of discretion that is unreasonable, arbitrary, or unconscionable and which completely misconstrues the letter and spirit of the law. Ojalvo v. Board of Trustees of Ohio State University (1984), 12 Ohio St. 3d 230. Warner v. Waste Management, Inc. (1988), 36 Ohio St. 3d 91.
The trial court made the seven affirmative findings required of it by Civ. R. 23 and concluded that appellants' application was deficient in five of those respects. The court's analysis was careful and precise. It does not reflect an abuse of discretion required by Ojalvo and Warner to allow reversal by this court.
The judgment and decision of the trial court should be sustained.